Citation Nr: 0926668	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensable rating for residuals of a 
fracture of the left middle finger.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right foot.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
New Orleans, Louisiana.

The issues of entitlement to service connection for a 
psychiatric disorder and a bilateral foot disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left middle finger fracture have been 
manifested by stiffness and slight deformity; limited motion 
or loss of function has not been demonstrated.

2.  Residuals of a right foot fracture have been manifested 
by no more than a slight disability; a moderate foot injury 
has not been shown.

3.  A chronic sleep disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of a fracture of the 
left middle finger is denied.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5229 (2008).

2.  A compensable rating for residuals of a fracture of the 
right foot is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2008).

3.  A sleep disorder was not incurred in or aggravated by 
service; a chronic sleep disorder not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Initial Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his left middle 
finger and right foot.  As such, the Board must evaluate all 
the evidence of record reflecting the severity of each 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).   This could result in staged ratings, i.e. separate 
ratings for different time periods.  Id.  

In the present case, the RO granted service connection for a 
status-post fracture of the left middle finger and a status-
post fracture of the right foot in May 2004.  The RO assigned 
noncompensable (0 percent) ratings under DC 5229 for the left 
middle finger and under DC 5284 for the right foot.  In May 
2004, the Veteran filed a notice of disagreement with the 
initial noncompensable evaluations and argues that he is 
entitled to a rating of 10 percent or higher for each of 
these disabilities.  

Left Finger Fracture

Under the provisions of DC 5229, in order for a 10 percent 
rating to be assigned for a left finger disorder, the 
evidence must show the following:

*	limitation of motion of the index or 
long finger with a gap of one inch 
(2.5 cm.) or more between the 
fingertip and the proximal 
transverse crease of the palm, with 
the finger flexed to the extent 
possible, or 
*	limitation of motion of the index or 
long finger with extension limited 
by more than 30 degrees (both 10 
percent disabling under DC 5229).

In this case, the Board finds that the evidence of record 
demonstrates that a disability rating of 10 percent is not 
warranted for a status-post fracture of the left middle 
finger.  Specifically, limitation of motion of the left 
middle finger has not been shown.  

According to a March 2004 VA examination, while a slight 
deformity, characterized as a "slight enlargement of the 
middle to distal tip," was noted, "excellent opposition of 
the fingers to the thumb" was shown.  Moreover, it was noted 
that the tips of the finger were able to crossover the median 
transverse fold without difficulty and that there was no 
flexion deformities.  Most significantly, the VA examiner 
expressly found there to be no decrease in range of motion. 

As the evidence fails to indicate that the Veteran has 
limited range of motion of the left middle finger, a 
threshold component of a higher rating, a compensable rating 
in not warranted under the provisions of DC 5229.

The Board has further considered the Veteran's range of 
motion as limited by additional factors, such as pain, 
stiffness, and fatigue.  Specifically, during the March 2004 
VA examination, he reported stiffness in the left middle 
finger, especially at the end of his shift while working as a 
production line worker.   

The Board notes that that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of stiffness are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of stiffness as noted above, the 
evidence does not establish additional functional impairment 
such to support the next-higher evaluation. 

Specifically, despite the Veteran's complaints, the weight of 
the evidence does not establish an increased level of 
impairment from the reported exacerbations of stiffness.  
Here, the evidence does not reflect any limitation of motion 
or loss of function of the left middle finger.  In fact, it 
was noted that he only complained of stiffness toward the end 
of the day after lifting a 35-pound exhaust system 180 times 
during a day.  

Moreover, the VA examiner expressly noted that the Veteran 
was "not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive movement."  
Therefore, even considering his history of reported 
stiffness, the evidence does not show functional limited 
motion that more nearly approximates a higher rating under 
the diagnostic rating criteria under DeLuca.

Further, in consideration of the slight deformity observed 
upon physical examination in March 2004, the Board has also 
considered whether a separate compensable rating for 
traumatic arthritis may be warranted under the provisions of 
DC 5003.  However, the Board finds that X-ray evidence of 
arthritis has not been demonstrated.  Despite the "slightly 
fatter" circumference noted upon examination, February 2004 
X-rays of the left hand nonetheless revealed no significant 
osseous or articular abnormality.  Thus, a separate 
compensable rating for arthritis or bony abnormality is not 
warranted under these circumstances.

Here, the Veteran's subjective reports of stiffness and 
objective findings of a slight deformity of the left middle 
finger, alone, without evidence of limitation of motion, are 
insufficient to warrant a compensable disability rating.  As 
the evidence fails to indicate that he has limited motion of 
the left middle finger, a threshold component of a 
compensable rating under DC 5229 or X-ray evidence of 
arthritis under DC 5003, the evidence does not support the 
assignment of a compensable rating for fracture residuals of 
the left middle finger.

Right Foot Fracture

Next, with regard to the Veteran's claim for an initial 
compensable rating for a right foot disability, a 10 percent 
rating is warranted when the evidence demonstrates a 
"moderate" foot injury pursuant to DC 5284.

The Board acknowledges that the Veteran complained of right 
foot pain, specifically with prolonged standing, during a 
February 2004 VA examination.  However, after reviewing the 
Veteran's subjective complaints and objective findings on 
examination, the Board finds that the evidence fails to 
demonstrate a "moderate" disability of the right foot.  

To the contrary, notwithstanding the Veteran's indication 
that his feet hurt with prolonged standing, an examination of 
the bones of the right foot revealed no constitutional 
symptoms of a bone disease.  The VA examiner pointed out that 
he did not wear crutches, braces, or corrective shoes and did 
not require the use of a cane for ambulation.  

Moreover, it was noted that his gait was normal and that he 
was not limited by pain, fatigue, weakness or lack of 
endurance following repetitive movements.  Importantly, X-ray 
findings of the right ankle and right foot revealed no 
osseous or articular abnormality.  As a result of the 
examination and X-ray results, the VA examiner proffered a 
diagnosis of "status post fracture of the right foot with no 
residual loss of function."  

While the February 2004 VA examiner did not explicitly 
characterize the Veteran's resulting disability as "slight" 
or "moderate" in severity, the evidence demonstrates no 
more than subjective complaints of pain upon standing and 
slight tenderness of the Achilles tendon.  As such, the Board 
finds that the Veteran's symptoms more nearly approximate no 
more than a "slight" disability of the right foot.  

In this case, the Veteran has demonstrated full functional 
capability of the right foot, and the Board finds that an 
increased disability rating for a "moderate" disability is 
not warranted.  Accordingly, a compensable disability rating 
is not warranted under the applicable rating criteria.

With respect to each of the disabilities on appeal, the Board 
has also considered the Veteran's statements alleging 
entitlement to a higher rating.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

As stated above, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a residual injury from a bone fracture is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
left middle finger and right foot; however, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  Therefore, 
the Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than his 
assessment of the severity of his disabilities.

Further, the Board determines that the VA examinations were 
adequate for rating purposes.  In this regard, there is no 
indication that the VA examiner was not fully aware of the 
Veteran's pertinent medical history or that the examiner 
misstated any relevant fact.  See generally Glover v. West, 
185 F.3d 1328, 1333 (Fed. Cir. 1999) (providing that "a 
bald, unsubstantiated claim for an increase in disability 
rating is not evidence of a material change in that 
disability and is insufficient to trigger the agency's 
responsibility to request a reexamination"); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  

For these reasons, the Board finds that, throughout the 
entire period of the claim, the Veteran's symptoms have not 
more nearly approximated the rating criteria for a 
compensable disability rating under the applicable rating 
criteria for both claims.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that either of the Veteran's disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, although the Veteran 
indicated in VA examinations that his left middle finger 
became stiff at the end of his work shift and that he 
experienced pain in his right foot upon prolonged standing, 
there was no indication in the record that his disabilities 
resulted in any occupational impairment or that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned rating.  
 
Moreover, the Board acknowledges that, in a September 2004 
treatment report, the Veteran indicated that he switched jobs 
and that his new job required mostly driving.  Importantly, 
the treatment report do not show that his left middle finger 
or right foot fracture residuals hindered his employment in 
any way.  Therefore, the Board finds that the evidence 
indicates that his left middle finger and right foot fracture 
residuals have not caused marked interference with 
employment.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for a 
compensable rating for a status-post fracture of the left 
middle finger and a status-post fracture of the right foot, 
the Board is unable to grant the benefits sought.  The Board 
further finds that his symptoms remained constant throughout 
the appeal period and, as such, staged ratings are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

II.  Service Connection Claim

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

	Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran argues that he has a sleep disorder 
that resulted from active duty service.  Specifically, he 
alleges that he has nightmares and disturbed sleep.  However, 
having carefully reviewed the evidence of record in light of 
these contentions and the applicable law, the Board finds 
that his claim fails because a chronic sleep disorder is not 
shown.

The Board notes that the service treatment records do not 
reflect that he developed a chronic sleep disorder in 
service.  In fact, service treatment records are negative for 
any complaints of or treatment relating to a sleep disorder.  
Of importance, in his October 1993 report of medical history 
provided at service separation, the Veteran specifically 
denied ever having frequent trouble sleeping.

Moreover, post-service evidence does not show that the 
Veteran sought treatment for or complained of symptoms 
related to a chronic sleep disorder.  Further, even 
considering his reported nightmares and sleep disturbances, 
there is no evidence that he was ever diagnosed with a 
chronic sleep disorder with regard to his claimed symptoms.  

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence of a diagnosis 
of or treatment for a chronic sleep disorder.  The Board has 
considered the Veteran's statements and sworn testimony with 
regard to his claimed sleep disability and again reiterates 
that he is competent to report symptoms that come to him 
through his senses.  However, a chronic sleep disorder is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Therefore, while he is 
competent to report the symptoms he experienced through his 
senses, he is not qualified to diagnose his symptomatology as 
a chronic sleep disorder.  

Accordingly, equipoise is not shown, and the benefit of the 
doubt rule does not apply.  In light of the absence of a 
current disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claims for a compensable ratings 
for left middle finger and right foot disabilities, these 
claims arise from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated and additional notice is not required; thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to these claims.

As to the Veteran's claim for service connection for a sleep 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection for a sleep disorder.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
relevant VA outpatient treatment records.  Further, the 
Veteran submitted statements on his behalf. 

Next, specific VA examinations were conducted to evaluate the 
severity of the Veteran's right foot and left middle finger 
disorders in February and March 2004.  Additionally, although 
a VA examination was not conducted to evaluate his claimed 
sleep disorder, the Board finds that a VA examination is not 
warranted.  

Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of a 
current diagnosed sleep disorder or associated pathology, and 
no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination on this issue 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for residuals of a fracture of the left 
middle finger is denied.

A compensable rating for residuals of a fracture of the right 
foot is denied.

Service connection for a sleep disorder is denied.


REMAND

With regard to the remaining issues on appeal, the Board 
finds that additional development is required to satisfy VA's 
obligations under the VCAA.  First, with regard to the claim 
for entitlement to service connection for a psychiatric 
disorder, he has notified VA that he was treated at the Vet 
Center; however, it does not appear that treatment records 
from the Vet Center have been associated with the claims 
file.  As these treatment and counseling records may be 
relevant to the claim on appeal, the RO should attempt to 
obtain these records.  

Similarly, with regard to the Veteran's claims for service 
connection for a bilateral foot disorder, he indicated that 
he was treated for chronic tendonitis at Bethesda Hospital.  
Additionally, in a February 2005 statement, he further 
indicated that he sought treatment for a bilateral foot 
disorder from a private physician.  As these records have not 
been associated with the claims file, the RO should also 
undertake attempts to obtain this pertinent information, as 
well.

Next, the Board notes that the VA examination undertaken in 
February 2004 regarding his bilateral feet condition is 
inadequate for evaluation purposes.  Specifically, the VA 
examiner stated that it is "not as likely as not" that his 
current diagnosed bilateral foot disorder is related to 
service because of intercurrent conditions, one of which was 
identified of pes planus.  Importantly, the VA examiner 
stated that flat feet was not noted while in service, but the 
Veteran's January 1989 entrance examination clearly noted the 
presence of pes planus, described as "asymptomatic."  

As the VA examiner's opinion, in part, relied on inaccurate 
factual evidence and the Veteran is now also pursuing a claim 
for a bilateral foot disorder based upon a theory of 
aggravation, the Board finds that a new VA examination and 
opinion are necessary to determine the nature and etiology of 
his current bilateral foot disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
guidelines outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must include information that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  
 
2.  Obtain all relevant clinical records 
from the VA Medical Center in Shreveport 
for the time period beginning March 2005, 
as well at clinical records from the Vet 
Center.  Any negative search should be 
indicated in the claims file.

3.  Request that the Veteran provide 
information concerning the private 
treatment he received for his bilateral 
foot disorder, including from the 
Bethesda Hospital and from a private 
physician.  Upon obtaining authorization 
for the release of this information, the 
RO should attempt to associate these 
records with the claims file.  

4.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his bilateral foot 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

With regard to each diagnosed disorder, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that the disorder was related 
to service, including whether his current 
condition was aggravated by service.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

The examiner is directed to consider the 
noted diagnosis of asymptomatic pes 
planus on his entrance examination in 
January 1989.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in March 2005.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


